UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July31, 2014 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri 63105 (Address of Principal Executive Offices) (314) 854-8520 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item5.02.Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July2, 2014, FutureFuel Chemical Company entered into an Employment Agreement to hire Paul M. Flynn as its new Executive Vice President of Business and Marketing effective August1, 2014. By mutual agreement, Mr. Flynn and the Company have agreed to move back Mr. Flynn’s start date with the Company to September2, 2014. All contract provisions keyed to commencement of his employment will reset to September 2, 2014. All other provisions of the Employment Agreement remain in full force and effect. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By: /s/ Paul A. Novelly Paul A. Novelly, President and CEO Date: July31, 2014 2
